 Case 17-12172         Doc 111   Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Main
                                  Document     Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF TENNESSEE

 In re:                                    )
                                           )         Chapter 11
 Replogle Hardwood Flooring                )
 Company, LLC,                             )         Case No. 17-12172
                                           )
           Debtor.                         )         Judge Jimmy L. Croom
                                           )
                                           )

  NOTICE OF FILING OF DEBTOR’S INSURANCE POLICY IN FURTHER
              SUPPORT OF MOTION TO REOPEN CASE

           In further support of its motion to reopen, FHL Industries, LLC

respectfully submits a copy of Debtor’s insurance policy with Western World

Insurance Company, Policy Number BRB0000923. A true and correct copy of

the policy is attached as Exhibit C.

                                          Respectfully submitted,


                                          /s/ Michael G. Abelow
                                          Michael G. Abelow (No. 26710)
                                          Ryan T. Holt (No. 30191)
                                          SHERRARD ROE VOIGT & HARBISON, PLC
                                          150 3rd Avenue South, Suite 1100
                                          Nashville, Tennessee 37201
                                          Phone: (615) 742-4200
                                          Fax: (615) 742-4539
                                          mabelow@srvhlaw.com
                                          rholt@srvhlaw.com

                                          Counsel for FHL Industries, LLC




895797.1   04866-042
 Case 17-12172           Doc 111   Filed 05/28/19 Entered 05/28/19 16:22:26   Desc Main
                                    Document     Page 2 of 2



                                CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 28, 2019, a true and correct copy of
the foregoing Notice of Filing was served by operation of the Court’s e-filing
system upon all users accepting electronic service. In addition, copies were
served by Email and U.S. Mail upon the following:


 Philip G. Young                                Jerry P. Spore
 Thompson Burton PLLC                           William J. Hardegree
 6100 Tower Circle, Suite 200                   SPRAGINS, BARNETT & COBB, PLC
 Franklin, TN 37067                             312 E. Lafayette Street
 philip@thompsonburton.com                      P.O. Box 2004
                                                Jackson, TN 38302-2004
 Counsel for Debtor                             jpspore@spraginslaw.com
                                                wjh@spraginslaw.com

                                                Counsel for Tennessee BIDCO
 Karen P. Dennis                                Monica M. Simmons-Jones
 Office of the United States Trustee            Assistant United States Attorney
 200 Jefferson Avenue, Suite 400                167 North Main Street, Suite 800
 Memphis, TN 38103                              Memphis, TN 38103
 Karen.P.Dennis@usdoj.gov                       monica.simmons@usdoj.gov

 Counsel           for   the   United   States Counsel for the United States of
 Trustee                                       America



                                                  /s/ Michael G. Abelow
                                                  Michael G. Abelow




895797.1   04866-042
